DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 5-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10834499 in view of Abraham et al. (US 20160323668 A1) hereinafter Abraham.
Regarding claim 1, claim 29 of the patent teaches all the limitations of the claim (see claim 29) except the limitations wherein the system further comprises  a lower side and a plurality of first openings; side walls extending on the upper side of the front board; … wherein the microphone capsules are located at the first openings of the front board, and wherein each microphone capsule is sealed against the front board, and wherein the microphone capsules can acquire only sound entering through the first openings of the front board however, 
Since it is known in the art for a microphone array system to further comprise a lower side and a plurality of first openings (“the screen 108 can have a perforated surface comprising a plurality of small openings” in ¶[0033] and Fig. 1); side walls extending on the upper side of the front board (“the housing 102 is configured to fully encase the microphone array 104 in order to protect and structurally support the array 104.” in ¶[0033]); … wherein the microphone capsules are located at the first openings of the front board (“the screen 108 can have a perforated surface comprising a plurality of small openings, and can be made of aluminum, plastic, wire mesh, or other suitable material.  In other embodiments, the screen 108 may have a substantially solid surface made of sound-permeable film or fabric.  As shown in 
An ordinary skilled in the art would be motivated to modify the microphone array system of Claim 29 of the Patent to only receive sound from one direction below as taught by Abraham for the benefit of utilizing the system in a conference room as evidenced by Abraham in (“IG. 6, shown is an example ceiling 600 with the microphone array assembly 100 installed therein.  The ceiling 600 may be part of a conferencing environment,” in ¶[0034]), 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 29 of the Patent with Abraham.
Regarding claim 3, claim 29 of he patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising a gauze and a cover board mounted on the lower side of the front board, the cover board having a sound- reflecting surface and second openings that are aligned with the first openings of the front board, wherein the gauze is acoustically transparent and covers at least the first openings (“As shown in FIG. 1, the screen 108 can have a perforated surface comprising a plurality of small openings, and can be made of aluminum, plastic, wire mesh, or other suitable material.  In other embodiments, the screen 108 may have a substantially solid surface made of sound-permeable film or fabric.  As shown in FIG. 3, the housing 102 also includes a membrane 111, 
Regarding claim 5, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising a back plate mounted on the side walls (110 on 112 in Fig. 3), wherein the plurality of microphone capsules, the side walls and at least a part of the processing unit are arranged between the front board and the back plate (Fig. 4 is a cross section of the system showing how the side walls the back plate and the microphone arrays create the housing 102 which houses all the components of the system).
Regarding claim 6, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising wherein the front board has a substantially square shape and a side length slightly less than a side length of a ceiling tile, so as to be mountable in a drop ceiling (see fig. 6).
Regarding claim 7, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising a support frame mounted on the side walls or mounted on a back plate that is mounted on the side walls (Figs. 7 and 8 show a support frame attached to the back plate 110), wherein the support frame has a height that is less than a height of the microphone array system and a side length that is larger than a side length of the microphone array system (As shown in Fig. 4, the thickness (height) of 102 is less than the 122).
Regarding claim 8, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising a support frame mounted on the side walls or mounted on a back plate that is mounted on the side walls, wherein the support frame has a height that is substantially equal to a height of the microphone array system and a side length that is larger than a side length of the microphone array system (Fig. 6 shows how the system fits in a standard ceiling tile 
Regarding claim 9, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising security connectors adapted for being mounted on the ceiling, wherein the security connectors are adapted for preventing accidental drops of the microphone array system (702 in Fig. 7 and 704 in Fig. 8).
Regarding claim 10, claim 29 of the patent as modified by Abraham teaches the system of claim 9, Abraham further teaches the system further comprising wherein the security connectors are unstressed in a regular configuration (“using a standard VESA mounting hole pattern, the mounting post 702 being configured for attachment to the ceiling 700, as shown in FIG. 7.  As shown in FIG. 8, in some cases, the microphone array assembly 100 can be mounted to the ceiling 700 by coupling drop-down ceiling cables 704 to the cable mounting hooks 103 attached to the back support 110 of the housing 102, as shown in FIG. 2.” in ¶[0039]).
Regarding claim 11, claim 29 as modified by Abraham teaches the system of claim 1, Abraham further teaches wherein the front board is made of metal, in particular of aluminum (“As shown in FIG. 1, the screen 108 can have a perforated surface comprising a plurality of small openings, and can be made of aluminum, plastic, wire mesh, or other suitable material” in ¶[0033]).
Regarding claim 12, claim 29 of the patent as modified by Abraham teaches the system of claim 1, Abraham further teaches the system further comprising wherein the processing unit comprises a filter and an interface, wherein the filter is adapted for filtering audio signals acquired by the microphone capsules, and wherein the interface is adapted for receiving mounting configuration information and for modifying the filter according to the received mounting configuration information (“n some embodiments, the array microphone system 1030 includes an external port (not shown) similar to the external port 124, and the system 1030 is in wired communication with the control device 1036 via a 
Regarding claim 13, claim 29 of the patent as modified by Abraham teaches the system of claim 1, claim 29 further teaches the system further comprising wherein the processing unit comprises a direction recognition unit, a delay control unit receiving input from the direction recognition unit, and for each of the output signals of the microphone capsules a delay unit receiving input from the delay control unit, wherein the direction recognition unit is configured to compute from the output signals of said microphone capsules a score for each of a plurality of spatial positions on a search grid and use a search grid position having a highest score to identify said first direction, and wherein the delay control unit calculates individual delay values for each of the delay units according to said first direction (“a processing unit configured to receive output signals of the microphone capsules and to execute audio beam forming based on the received output signals of the microphone capsules for predominantly acquiring sound coming from an audio source in a given direction on the surface side of the carrier board; wherein the processing unit comprises: a delay control unit; and a delay unit for each of the output signals of the microphone capsules, each delay unit configured to receive input from the delay control unit; wherein the delay control unit calculates individual delay values for each of the delay units according to said given direction.” in claim 29).
Claim 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10834499 in view of Abraham et al. (US 20160323668 A1) hereinafter Abraham and further in view of Turner et al. (US 20180206031 A1) hereinafter Turner.

Since it is known in the art as evidenced by Turner to use adhesive in attaching microphone capsules in (“With an exemplary and non-limiting embodiment, adhesive heat-shrink material may be arranged around the microphone capsule 115 and press-fit it into the microphone housing 123.” in ¶[0080]), 
 An ordinary skilled in the art would be motivated to use adhesive to attach the microphone capsules because it is one of known and one of a finite number of methods for attaching microphone capsules,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 29 of the patent as modified by Abraham with Turner.
Claim 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10834499 in view of Abraham et al. (US 20160323668 A1) hereinafter Abraham and further in view of Iwai et al. (US 20140286504 A1) hereinafter Iwai.
	Regarding claim 4, claim 29 of the patent as modified by Abraham teaches the system of claim 1, claim 29 of the patent as modified by Abraham doe not specifically disclose the system further comprising wherein each microphone capsule has one or more third openings for sound entrance and wherein the microphone capsules are arranged for the third openings to be directed towards the first openings of the front board however, 
	Since it is known in the art as evidenced by Iwai for a microphone array system to further comprise wherein each microphone capsule has one or more third openings for sound entrance and wherein the microphone capsules are arranged for the third openings to be directed towards the first 
	An ordinary skilled in the art would have been motivated to modify the system of claim 29 as modified by Abraham to incorporate the teachings of Iwai for the benefit of protecting the microphone sensors from the environment,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 29 of the patent as modified by Abraham with Iwai.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-17 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Abraham et al. (US 20160323668 A1) hereinafter Abraham.
Regarding claim 1, Abraham teaches A microphone array system (1034 in Fig. 10) mountable on or in a ceiling of a conference room (“microphones may be mounted to a ceiling or wall of the conference room to free up table space and provide human speakers with the freedom to move around the room” in ¶[0005]), the microphone array system comprising: a front board made of a sound-reflecting material, the front board comprising an upper side, a lower side  (“the substrate 107 may be one or more printed circuit boards (also referred to herein as "microphone PCB")” in ¶[0032]) Abraham further teaches and a processing unit (referred to as “control device” 1032 in Fig. 10) which is configured to receive output signals of the microphone capsules (“Controls on the control device 1032 may further 
Abraham does not specifically disclose the system further comprising a plurality of first openings; side walls extending on the upper side of the front board; a plurality of microphone capsules arranged in or on the front board, wherein the microphone capsules are located at the first openings of the front board, and wherein each microphone capsule is sealed against the front board, and wherein the microphone capsules can acquire only sound entering through the first openings of the front board.
The following is the reason for allowance of claim 1:
Abraham alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises a plurality of first openings; side walls extending on the upper side of the front board; a plurality of microphone capsules arranged in or on the front board, wherein the microphone capsules are located at the first openings of the front board, and wherein each microphone capsule is sealed against the front board, and wherein the microphone capsules can acquire only sound entering through the first openings of the front board, 
Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-17, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on allowed claim 1.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654